Title: From Benjamin Franklin to Silas Deane, 20 December 1776
From: Franklin, Benjamin
To: Deane, Silas


[Torn: My dear Friend?]
Versailles, Friday, Dec. 20. 1776 4. P.M, a la belle Image 
Finding myself too much fatigu’d to proceed to Paris this Evening, and not knowing whether you have receiv’d my Letter wherein I requested you to provide me a Lodging, I have concluded to remain here to-night. If you are in Paris, I hope to hear from you to-morrow Morning before I set out, which will hardly be till about Noon. With the sincerest Esteem, I have the Honor to be, Dear Sir, Your most obedient humble Servant
B Franklin
Honble. Silas Deane Esqr
 
    Notation: Doct. Franklin 20 Dec 1776
  